Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on September 3, 2020. Claims 1-20 are currently pending. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US PGPub No: 2020/0097961) in view of Wisnovsky (US PGPub No: 2018/0260212), hereafter referred to as Luo and Wisnovsky, respectively. 

	
With regards to claim 1, Luo teaches through Wisnovsky, a method comprising: receiving, by a blockchain system, information related to a log file generated corresponding to a transaction of a computing resource (Luo teaches a network that makes use of blockchains; see paragraph 63, Luo. Each block within the blockchain has resource sharing transaction data that was logged; see paragraphs 63-64, Luo); 

and in the blockchain system, creating a block corresponding to the log file, that comprises information identifying the log file (Luo teaches each block having logged resource transaction; see paragraph 64, Luo) and a block signature of a prior block (see below), and wherein the block comprises one or more of information identifying the computing resource, a signature of metadata of the log file, or a signature of data content of the log file (Luo teaches signature of a smart contract that contains resource identifying information; see paragraph 69, Luo).  

While Luo teaches a network that supports blockchain, Luo does not explicitly cite block signature of a prior block. In the same field of endeavor, Wisnovsky also teaches a network that supports blockchain; see paragraphs 2 and 12, Wisnovsky. In particular, Wisnovsky teaches previous blocks of the blockchain being signed; see paragraph 55, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible. 


With regards to claim 2, Luo teaches through Wisnovsky, the method wherein the transaction of the computing resource comprises a file operation, an operation to change a status of the file, an operation to change a location of the file or an operation corresponding to a retention-state transition of the file (Luo teaches exchanging content including currency; see paragraph 65, Luo).  

With regards to claim 3, Luo teaches through Wisnovsky, the method wherein the transaction of the computing resource comprises real-time data collection (see paragraph 63, Luo).  

With regards to claim 4, Luo teaches through Wisnovsky, the method further comprising validating the transaction before the creation of the block (see validation; see paragraphs 63-64 and 75, Luo).  

With regards to claim 5, Luo teaches through Wisnovsky, the method wherein the information identifying the computing resource comprises a unique identifier of the computing resource (see unique identifier; see paragraph 34, Luo).  

With regards to claim 6, Luo teaches through Wisnovsky, the method further comprising sending a block signature of the block to the computing resource (Luo teaches sharing signed contracts ; see paragraph 69, Luo).  

With regards to claim 7, Luo teaches through Wisnovsky, the method further comprising storing, by the computing resource, the block signature of the created block, in a repository, corresponding to the log file (Wisnovsky teaches blocks storing log and signature information; see paragraph 55, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claim 8, Luo teaches through Wisnovsky, the method further comprising sending the log file to a log queue (Wisnovsky teaches blocks storing log and signature information; see paragraph 55, Wisnovsky. The blocks can be in stacks/queue; see paragraph 54, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claim 9, Luo teaches through Wisnovsky, the method further comprising performing checksum validation on the log file in the log queue, through the blockchain system, to determine whether the log file is a valid log file (Wisnovsky teaches blocks storing log and signature information; see paragraph 55, Wisnovsky. The blocks are validated; see paragraphs 12-13, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claim 10, Luo teaches through Wisnovsky, the method wherein performing checksum validation on the log file comprises determining whether the log file is consistent (Wisnovsky teaches blocks storing log and signature information; see paragraph 55, Wisnovsky. The blocks are checked for integrity; see paragraph 55, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claim 11, Luo teaches through Wisnovsky, the method wherein performing checksum validation on the log file comprises determining whether the computing resource is an authorized computing resource (Wisnovsky teaches blocks storing log and signature information related to resources; see paragraph 55, Wisnovsky. The resources are authorized; see paragraphs 74 and 82, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claim 12, Luo teaches through Wisnovsky, the method further comprising sending the log file from the log queue to the data analyzer in response to determining that the log file is a valid log file (Wisnovsky teaches blocks storing log and signature information; see paragraph 55, Wisnovsky. The blocks can be in stacks/queue; see paragraph 54, Wisnovsky. The blocks are validated; see paragraphs 12-13, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claim 13, Luo teaches through Wisnovsky, the method further comprising removing the log file from the log queue in response to determining that the log file is not a valid log file (Wisnovsky teaches blocks storing log and signature information; see paragraph 55, Wisnovsky. The blocks can be in stacks/queue; see paragraph 54, Wisnovsky. The blocks are validated; see paragraphs 12-13, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible).  

With regards to claims 14 and 20, Luo teaches through Wisnovsky, an article comprising at least one non-transitory machine readable medium containing a set of instructions executable by at least one processing resource to: access a block, in a distributed ledger of a blockchain system, that corresponds to a log file generated corresponding to a transaction of a computing resource (Luo teaches a network that makes use of blockchains; see paragraph 63, Luo. Each block within the blockchain has resource sharing transaction data that was logged; see paragraphs 63-64, Luo); 

retrieve, from the block, first information comprising a signature of metadata of the log file, 


a signature of data content of the log file, or information identifying the computing resource (Luo teaches each block having logged resource transaction; see paragraph 64, Luo. Luo also teaches signature of a smart contract that contains resource identifying information; see paragraph 69, Luo); 

retrieve, from the log file, second information comprising a signature of metadata of the log file, a signature of data content of the log file, or information identifying the computing resource; and determine whether the first information matches the second information (see below).  

While Luo teaches a network that supports blockchain, Luo does not explicitly cite block signature of a prior block. In the same field of endeavor, Wisnovsky also teaches a network that supports blockchain; see paragraphs 2 and 12, Wisnovsky. In particular, Wisnovsky teaches previous blocks of the blockchain being signed; see paragraph 55, Wisnovsky. Furthermore, Wisnovsky teaches checking matching values and confirming if there is a match (i.e. matches first and second information); see paragraphs 96-97, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible.


With regards to claim 15, Luo teaches through Wisnovsky, the article wherein the instructions to access a block comprise instructions executable by the at least one processing resource to retrieve, from the distributed ledger, the block corresponding to a block signature of the block (see paragraphs 33-34, 73, and 75, Luo).  

With regards to claim 16, Luo teaches through Wisnovsky, the article wherein the block signature of the block is retrieved from a repository in the computing resource (see paragraph 35, Luo).  

With regards to claim 17, Luo teaches through Wisnovsky, the article wherein information identifying the computing resource comprises a unique identifier of the computing resource (see unique identifier; see paragraph 34, Luo).  

With regards to claim 18, Luo teaches through Wisnovsky, the article wherein the instructions comprise instructions executable by the at least one processing resource to generate a report that contains information identifying whether the first information matches the second information (Wisnovsky teaches checking matching values and confirming if there is a match (i.e. matches first and second information); see paragraphs 96-97, Wisnovsky. By signing previous blocks, the blockchain can ensure that new records/blocks are not added without respecting a prior version/history of compatibility rules; see paragraph 12, Wisnovsky. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Wisnovsky with those of Luo to ensure all the blocks within a blockchain are consistent and compatible.).  

With regards to claim 19, Luo teaches through Wisnovsky, the article wherein the computing resource comprises an edge resource, a core resource or a cloud resource (see edge server; see paragraph 15 and cloud service provider; see paragraphs 33, 48, and 50, Luo).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455